— In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Queens County (Berkowitz, J.), dated January 2, 1986, which, inter alia, denied his motion to vacate a judgment of divorce that had been entered against him on default.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
*289The affidavits submitted by the parties on the motion to vacate the judgment of divorce, entered on default, raise a factual dispute regarding the service of the summons and complaint upon the defendant in the divorce action. The matter must therefore be remitted for a hearing to determine whether the defendant was properly served with process with respect to this action (see, Green Point Sav. Bank v Taylor, 92 AD2d 910; Halvorsen v Halvorsen, 88 AD2d 581), and, hence, whether the court possessed the requisite jurisdiction to grant leave to the plaintiff to enter a default judgment against the defendant (see, CPLR 5015 [a] [4]; see also, Shaw v Shaw, 97 AD2d 403, 404). Accordingly, we do not reach the remaining issues raised by the parties. Thompson, J. P., Niehoff, Rubin and Eiber, JJ., concur.